DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 03/13/2019, claims 1-19 are pending; claims 5-16 remain withdrawn from consideration.
Claims 3 and 18 have been amended.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claims 1 and 17:
The limitation(s): “a control unit is configured for changing an applied voltage to the grid for switching a spot size of the electron beam on a target surface between at least a first spot size corresponding to emission from the top surface of the cathode only and to a second spot size corresponding to emission from the top surface and the base surface of the cathode” being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “control unit” that is coupled with functional language “is configured for…cathode” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With regards to the corresponding structure of the claimed “control unit”, Applicant’s Specification, par. [0059] recites: “The computer readable storage medium may be the control unit 8, the control unit 150, or another separate and distinct control unit”. Thus, the computer readable storage medium is interpreted to cover the corresponding structure as performing the claimed function.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over True (US 6236713 B1) in view of Frontera (US 20140169530 A1, previously cited)
Regarding claim 1, True discloses
An electron beam source for generating an electron beam (variable spot size x-ray tube, see abstract), the source comprising: 
a cathode (“cathode assembly”, see figs.5,10-11 and col.8, lines 2-5), 
an anode (“anode assembly”, see fig.11 and col.8, lines 39-40), and 
a grid (aperture grid 18/118, see figs.5,10-11) for regulating an electron beam current (see abstract: “ the electron beam diameter varies in correspondence with the variable aperture grid voltage”), 
wherein: 
the cathode (“cathode assembly”, see figs.5, 10-11 and col.8, lines 2-5) has a base (lower, large diameter of emitting surface 14/114) and a protrusion (upper, small diameter of emitting surface 14/114) with sidewalls and a top surface (sidewalls and top surface of upper, small diameter of emitting surface 14/114), the base having a base surface (surface of the lower, large diameter of emitting surface 14/114) which is essentially in parallel with the top surface (top surface of upper, small diameter of emitting surface 14/114, see annotated figures 5 and 10 below), 

    PNG
    media_image1.png
    521
    621
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    541
    740
    media_image2.png
    Greyscale

Annotated figures 5 and 10 of True
the base surface (see annotated base surface in figures 5 and 10 above) and the top surface (see annotated top surface in figures 5 and 10 above) are essentially flat and facing towards the anode (“anode assembly”, see fig.11), 
the base surface and the top surface are arranged at a predetermined distance from each other (see annotated base surface and top surface in figures 5 and 10 above are arranged at a predetermined distance from each other), 
the base (lower, large diameter of emitting surface 14/114) is larger than the protrusion (upper, small diameter of emitting surface 14/114), 
the sidewalls (sidewalls of upper, small diameter of emitting surface 14/114. See sidewalls in annotated figures 5 and 10 above) are essentially perpendicular to the base surface (see annotated base surface in figures 5 and 10 above) and the top surface (see annotated top surface in figures 5 and 10 above), and 
a control unit is configured for changing an applied voltage to the grid for switching a spot size of the electron beam on a target surface (col.9, lines 18-25: “the diameter of the electron beam may be controlled by altering the Voltage of the aperture grid to change the diameter of the beam at the point of impact on the target surface 158. By varying the focusing of the electron beam, the imaging Spot size provided by the X-ray device increases as the diameter of the electron beam Striking the target Surface 158 increases, and decreases as the diameter of the electron beam decreases”) between 
True does not explicitly disclose at least a first spot size corresponding to emission from the top surface of the cathode only and to a second spot size corresponding to emission from the top surface and the base surface of the cathode.
However, Frontera discloses an X-ray tube assembly, comprising:
a control unit (controller 528, see fig.6) is configured for changing an applied voltage to the grid for switching a spot size of the electron beam on a target surface (see para.0056: “a controller (e.g., the X-ray controller 528) may, responsive to an operator input, vary the bias voltage of one or more of an extraction electrode or downstream focusing electrode to alter an emission area from an emitter”) between at least a first spot size corresponding to emission from the top surface of the cathode only (see figs.3-4, a first spot size 302 corresponding to emission from a reduced emission area 310 of the emitter. By modifying True in view of Frontera, the first spot size 302 of Frontera corresponding to emission from the top surface of True’s emitting surface 14/114 only) and to a second spot size corresponding to emission from the top surface and the base surface of the cathode (see figs.2-4, a second spot size 208 corresponding to emission from maximum emission area 212 of the emitter. By modifying True in view of Frontera, the second spot size 208 of Frontera corresponding to emission from top surface and the base surface of True’s emitting surface 14/114).

    PNG
    media_image3.png
    338
    268
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    299
    300
    media_image4.png
    Greyscale

Figure 2 (maximum emission area of the emitter) and figure 3 (reduced emission area 310 of the emitter) of Frontera
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to include the controller as taught by Frontera in True’s invention, such that the control unit is configured for changing an applied voltage to the grid/electrode for switching a spot size of the electron beam on a target surface between at least a first spot size corresponding to emission from the top surface of True’s cathode only and to a second spot size corresponding to emission from the top surface and the base surface of True’s cathode. Doing so allows to control the emission areas by changing the applied voltage to the grid/ electrode.

    PNG
    media_image5.png
    424
    774
    media_image5.png
    Greyscale

Annotated fig.5 of True
Regarding claim 2, True further discloses the base (lower, large diameter of emitting surface 14/114) and the protrusion (upper, small diameter of emitting surface 14/114) are circular (col.6, lines 4-6: “The emitting Surface 14 has circular shape that is disposed concentrically within and Spaced from the aperture grid 18” or col.8, lines 5-7: “The forward facing one of the shell halves 114 provides a circular emitting Surface”)   
Regarding claim 3, True further discloses the center of the protrusion (upper, small diameter of emitting surface 14/114) is aligned with the center of the base (lower, large diameter of emitting surface 14/114, see figs.5 and 10-11).  
Regarding claim 18, True further discloses the electron beam source according to claim 1, wherein at least one of: the base and the protrusion are circular  (col.6, lines 4-6: “The emitting Surface 14 has circular shape that is disposed concentrically within and Spaced from the aperture grid 18” or col.8, lines 5-7: “The forward facing one of the shell halves 114 provides a circular emitting Surface”), the center of the protrusion (upper, small diameter of emitting surface 14/114) is aligned with the center of the base (lower, large diameter of emitting surface 14/114, see figs.5 and 10-11)
Claims 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over True  in view of Frontera as applied to claim 1, and further in view of Kenichi (JP2012069364A, previously cited. English Translation was previously attached)

Regarding claim 4, the modification discloses substantially all the claimed limitations as set forth.
True does not explicitly disclose the predetermined distance of the top surface and the base surface is 0.2-2mm.  
	Kenichi discloses an electron gun capable of improving the life of a cathode, and provide an electron beam fithography apparatus using the electron gun, comprising:
The predetermined distance (distance H, see fig.3) of the top surface (top surface of upper portion of first member 11, see fig.3) and the base surface (base surface of lower portion of first member 11) is 0.2-2mm (“The length of the groove 15 is preferably 50 μm or more”, see para.0032. Thus, it is possible to make the distance H in the range 0.2-2mm)
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the emitting surface 14/114 of True to include the predetermined distance of the top surface and the base surface is 0.2-2mm as taught by Kenichi. It provides an electron gun capable of improving the life of the cathode and an electron beam drawing apparatus using the electron gun (see para.0014 of Kenichi).
Regarding claim 19, the modification discloses substantially all the claimed limitations as set forth.
True does not explicitly disclose the cathode is made of hafnium carbide, a rare earth metal hexaboride or an alkaline earth metal hexaboride.   
	Kenichi discloses an electron gun capable of improving the life of a cathode, comprising:
the cathode is made of a rare earth metal hexaboride  (see para.0026: “the emitter which consists of lanthanum hexaboride (LaB6).”)
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify True’s cathode assembly to include the cathode is made of a rare earth metal hexaboride as taught by Kenichi since Lanthanum hexaboride (LaB6) is selected as the material of the emitter component in order to improve the luminance (see para.0023 of Kenichi).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over True (US 6236713 B1) in view of Frontera (US 20140169530 A1) and further in view of Jonasson (US 20150165525 A1, previously cited)
Regarding claim 17, True discloses
(variable spot size x-ray tube, see abstract), the electron beam source (variable spot size x-ray tube) comprising a cathode (“cathode assembly”, see figs.5,10-11 and col.8, lines 2-5), an anode  (“anode assembly”, see fig.11 and col.8, lines 39-40), a grid (aperture grid 18/118, see figs.5,10-11) for regulating an electron beam current (see abstract: “ the electron beam diameter varies in correspondence with the variable aperture grid voltage”); and 
a control unit (see col.9, lines 18-25. It is clear that the x-ray tube has a control unit), 
wherein: the cathode (“cathode assembly”, see figs.5, 10-11 and col.8, lines 2-5) comprises a base (lower, large diameter of emitting surface 14/114) and a protrusion (upper, small diameter of emitting surface 14/114) with sidewalls and a top surface (sidewalls and top surface of upper, small diameter of emitting surface 14/114), the base has a base surface (surface of the lower, large diameter of emitting surface 14/114) which is essentially in parallel with the top surface (top surface of upper, small diameter of emitting surface 14/114, see annotated figures 5 and 10 below), 

    PNG
    media_image1.png
    521
    621
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    541
    740
    media_image2.png
    Greyscale

Annotated figures 5 and 10 of True

the base surface (see annotated base surface in figures 5 and 10 above) and the top surface (see annotated top surface in figures 5 and 10 above) are essentially flat and facing towards the anode (“anode assembly”, see fig.11),
the base surface and the top surface are arranged at a predetermined distance from each other (see annotated base surface and top surface in figures 5 and 10 above are arranged at a predetermined distance from each other), 
the base (lower, large diameter of emitting surface 14/114) is larger than the protrusion (upper, small diameter of emitting surface 14/114), 
the sidewalls (sidewalls of upper, small diameter of emitting surface 14/114. See sidewalls in annotated figures 5 and 10 above) are essentially perpendicular to the base surface (see annotated base surface in figures 5 and 10 above) and the top surface (see annotated top surface in figures 5 and 10 above), and 
 	the control unit is configured for changing an applied voltage to the grid for switching a spot size of the electron beam on a target surface (col.9, lines 18-25: “the diameter of the electron beam may be controlled by altering the Voltage of the aperture grid to change the diameter of the beam at the point of impact on the target surface 158. By varying the focusing of the electron beam, the imaging Spot size provided by the X-ray device increases as the diameter of the electron beam Striking the target Surface 158 increases, and decreases as the diameter of the electron beam decreases”) between
True does not explicitly disclose
the apparatus for forming a three-dimensional article through successively depositing individual layers of powder material that are fused together so as to form the article; and
at least a first spot size corresponding to emission from the top surface of the cathode only and to a second spot size corresponding to emission from the top surface and the base surface of the cathode.
Frontera discloses an X-ray tube with adjustable electron beam, comprising:
a control unit (controller 528, see fig.6) is configured for changing an applied voltage to the grid for switching a spot size of the electron beam on a target surface (see para.0056: “a controller (e.g., the X-ray controller 528) may, responsive to an operator input, vary the bias voltage of one or more of an extraction electrode or downstream focusing electrode to alter an emission area from an emitter”) between at least a first spot size corresponding to emission from the top surface of the cathode only (see fig.3, a first spot size 302 corresponding to emission from a reduced emission area 310 of the emitter. By modifying True in view of Frontera, the first spot size 302 of Frontera corresponding to emission from the top surface of True’s emitting surface 14/114 only) and to a second spot size corresponding to emission from the top surface and the base surface of the cathode (see fig.2, a second spot size 208 corresponding to emission from maximum emission area 212 of the emitter. By modifying True in view of Frontera, the second spot size 208 of Frontera corresponding to emission from top surface and the base surface of True’s emitting surface 14/114). Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to include the controller as taught by Frontera in True’s invention, such that the control unit is configured for changing an applied voltage to the grid/electrode for switching a spot size of the electron beam on a target surface between at least a first spot size corresponding to emission from the top surface of the cathode only and to a second spot size corresponding to emission from the top surface and the base surface of the cathode (point b above). Doing so allows to control the emission areas by changing the applied voltage to the grid/ electrode.
Furthermore, Jonasson discloses an apparatus for forming a three-dimensional article through successively depositing individual layers of powder material that are fused together so as to form the article (see claim 10: “a program element configured and arranged when executed on a computer to implement a method for forming a three-dimensional article through successively depositing individual layers of powder material that are fused together so as to form the article”). Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combo True and Frontera to become an apparatus for forming a three-dimensional article through successively depositing individual layers of powder material that are fused together so as to form the article (point a above) as taught by Jonasson. Doing so allows to use the apparatus “in an additive manufacturing process for improving the material characteristics of the manufactured 3-dimensional article” (see para.0008 of Jonasson).

Response to Arguments
Applicant's arguments filed on 03/25/2022, Remarks, have been fully considered but they are not persuasive.
Applicant’s arguments:
“First, modifying True to include the controller of Frontera would not achieve "switching a spot size of the electron beam on a target surface between at least a first spot size corresponding to emission from the top surface of the cathode only and to a second spot size corresponding to emission from the top surface and the base surface of the cathode" as claimed. As shown in FIG. 3 of Frontera, reproduced below, Frontera teaches using electrodes 204 and 206 to decrease the emission area from a single emission surface, i.e. surface 203, to create a reduced emission area 310. (Id.) Accordingly, modifying True to include the electrodes 204 and 206 of Frontera would merely result in an emission from the emission surface 14 that has a reduced area, not in an emission from the "base surface" and the "top surface" as identified by the Office in Annotated FIG. 5 of True shown above. Indeed, because Frontera teaches reducing an emission spot size that is emitted from the same (i.e., a single) emission surface 203, Frontera provides no motivation to switch a svot size corresponding to different surfaces disposed at a predetermined distance as claimed.
Moreover, the rejection is improper because modifying True to include the controller of Frontera "such that the control unit is configured for changing an applied voltage to the grid/electrode for switching a spot size of the electron beam on a target surface between at least a first sport size corresponding to emission from the top surface of True's cathode only and to a second spot size corresponding to emission from the top surface and the base surface of True's cathode" as alleged by the Office would render True unsatisfactory for its intended purpose. MPEP 2143.01(V) states, "If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification." In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984).”

Examiner’s responses:
The Examiner respectfully disagrees with the Applicant because:
Claims 1 and 17 require the limitation: “a control unit is configured for changing an applied voltage to the grid for switching a spot size of the electron beam on a target surface between at least a first spot size corresponding to emission from the top surface of the cathode only and to a second spot size corresponding to emission from the top surface and the base surface of the cathode”. 
In the current application, the control unit is configured for changing an applied voltage to the grid for switching a spot size of the electron beam on a target surface between at least a first spot size corresponding to emission from the top surface 248 of the cathode only and to a second spot size corresponding to emission from the top surface 248 and the base surface 246 of the cathode 240.

    PNG
    media_image6.png
    512
    566
    media_image6.png
    Greyscale

Figure 2 of the current application
Stated in another way, the controller in the current application switches spot sizes corresponding the different emission areas by changing the voltage to the grid. The first spot size is from the central region or top surface 248 and the second spot size corresponding to a bigger emission area, including the top surface 248 and base surface 246.
In the main reference True, the control unit 528 is configured for changing an applied voltage to the grid for switching a spot size of the electron beam on a target surface (see col.9, lines 18-25 of True). The diameter of the electron beam may be controlled by altering the voltage of the aperture grid to change the diameter of the beam (spot size) at the point of impact on the target surface 158. The abstract of True also discloses: “The voltage on the control grid is used to control the diameter of the electron beam which impinges upon the target. Specifically, the electron beam diameter varies in correspondence with the variable aperture grid voltage, and selective variation of the electron beam diameter results in a corresponding variation in size of the x-ray imaging spot.”  It is clear that the spot sizes/ spot diameters corresponding to different emission areas of the electron beam in True can be changed if the voltage of the grid is altered. However, True does not expressly disclose that these spot sizes corresponding to the central region of emitting surface 14/114 (equivalent to the claimed “top surface”) and the bigger region including the above central region and the lower region (equivalent to the claimed “top surface and base surface”).The Examiner has used the teachings of the secondary reference Frontera to prove that the emission areas or the spot sizes of the electron beam can be altered from a smaller region to a bigger region by changing the applied voltage. As shown in figures 2-4 and para.0044 of Frontera, “the X-ray assembly 200 may be configured for adjustability of the electron beam size between a maximum size (e.g., electron beam 208) and a minimum size (e.g., electron beam 302)”. Therefore, in the Examiner’s position, it would have been obvious to one of ordinary skill in the art before the effective filing date to include the controller as taught by Frontera in True’s invention, such that the control unit is configured for changing an applied voltage to the grid/electrode for switching a spot size of the electron beam on a target surface between at least a first spot size corresponding to emission from the top surface of True’s cathode only and to a second spot size corresponding to emission from the top surface and the base surface of True’s cathode. 
Applicant’s argument “because Frontera teaches reducing an emission spot size that is emitted from the same (i.e., a single) emission surface 203, Frontera provides no motivation to switch a spot size corresponding to different surfaces disposed at a predetermined distance as claimed”. This argument is not found persuasive because, even in the current application, the combination of the “top surface 248” and “the base surface 246” is just one bottom surface of the cathode 240. Therefore, by capable of increasing the spot sizes from a maximum area to a minimum area based on the applied voltage, one of the skills in the art would conclude that the combination of True and Frontera is proper, for the purpose of controlling the emission areas by changing the applied voltage to the grid/ electrode.
Moreover, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, Suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Applicant’s argument: “As shown in Annotated FIG. 5 of True, reproduced hereinabove, if any surface of True were used for emission other than the emission surface 14, the grid 18 would interfere with the electron beam”. The Examiner respectfully disagrees with the Applicant The modification would show that the emission area can be altered from the central region (upper region of the surface 14) to the bigger region including the central, upper region of the surface 14 and a portion of the lower region of the surface 14 (See annotated fig.5 below).

    PNG
    media_image7.png
    424
    707
    media_image7.png
    Greyscale

As shown in annotated fig.5 above, the modified emission surface, including the top surface and the base surface, is still within the opening of the grid 18 and it is not blocked by the grid 18. In addition, the grid 18 would not interfere with the electron beam because, in True, the diameter of the electron beam can be altered without any damages to the grid 18. There is no disclosure that altering the emission areas would damage the grid as stated by the Applicant in page 10, Remarks. Therefore, the combination of True with Frontera renders the present claims prima facie obvious.
For the above reasons, the rejections to claims 1 and 17 are respectfully sustained by the Examiner.
Claims 2,3, and 18 are rejected by the virtue of their dependency from claims 1 and 17.
Claims 4 and 19 are rejected by the virtue of their dependency from claims 1 and 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CN 104409303 A discloses X-ray Source Based On Carbon Nano Tube/graphene Composite Cathode Structure, comprising:
a control circuit and a high voltage power pack by vacuum electrode interface connected with electronic cathode with electronic beam focusing device. by adjusting the voltage value of the high voltage power supply, so as to change the voltage value of the grid and aggregation structure. voltage value of the grid, can adjust the size of the electron beam current (see para.0030).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761